DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/28/22 has been entered.

Response to Amendment
This action is entered in response to Applicant's amendment and reply of 2/28/22. The claims 2, 4-10, 14-18 are pending. The claims 2, 5 and 10 have been amended. 

Response to Arguments
Applicant’s amendments, filed 2/28/22 with respect to the rejections of claims 2, 4-7, 9, 10, 14-18 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Kuhns et al (US7485124) (“Kuhns”)  have been fully considered but they are not persuasive. 
Applicant argues, Kuhns fails to disclose, teach or suggest the recitations of claim 2 and is directed to an entirely different, unrelated subject matter altogether. 
Applicant draws attention to the use of the fastener of Kuhns for attaching mesh to tissue. Examiner makes notice, the recitation of claim 2 is drawn toward an intended use recitation. Where the structure of the fastener of Kuhns is the same as the claimed expanding device. In response to applicant's argument that the fastener of Kuhns does not teach the functional limitations of claim 2, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Applicant argues, Kuhns fails to disclose the expanding device configured to compress at least a portion of the prostate gland. Examiner disagrees, the fastener 105 is structurally the same as the claimed invention and is deployed into the body in the same manner by being in a constrained condition and expanded when released from the elongate device. Fig. 20 of Kuhn shows the fastener deployed into tissue, where the barbs 107, 108 engage the tissue and act as an anchor (C17:L30-35). The legs 110, 111 are then deployed after, where the legs overturn into the tissue and would expand radially outwardly to push on the walls of the urethra and therefore the prostate. Where the extended the barbs 107, 108 and the legs 110, 111 are shown in Fig. 23. Furthermore the ends of the barbs 107, 108 and the legs 110, 110 can be blunted, thereby expanding the tissue instead of piercing it (C12:L46-48). Examiner makes notice the device of Kuhns has the same structure as the claimed invention and is released from a delivery device in the same manner and is therefore capable of being delivered to the urethra and spreading lateral lobes of the prostate. 
Applicant argues, Kuhns does not teach a device “configured to access a prostatic urethra”. Examiner disagrees, the device of Kuhns is to be applied to soft tissues of the body and one having ordinary skill in the art would understand the delivery instrument of Kuhns is capable of, and thus configured to be inserted into a tubular organ of the body to deploy the device of Kuhns (see C7:L19, C7:L31-32 of Kuhns).
Claim Objections
Claim 5, 6 and 17 are objected to because of the following informalities:
Claim 5 recites “a radial compression device”; should be changed to “the radial compression device” since “a radial compression device” is recited in claim 2, from which claim 5 depends.
Claim 17 recites “the anchoring element”; this should be changed to “an anchoring element”.
Claim 6 is objected to by dependency from claim 5.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5, 6-10 and 17, 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 2 recites the broad recitation “one or more splayable elements”, and the claims 5, 7-9 and 18 recite “splayable elements” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 10 recites the limitation "the compression device".  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 is rejected under 35 U.S.C. 112(b) by dependency from claim 5.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 2, 4-7, 9, 10, 14-16, 18 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Companion (WO1994026170).
Regarding claim 2, Companion discloses a system for remodeling prostatic tissue, comprising:
an elongate device (probe tube 110) configured to access a prostatic urethra by being inserted longitudinally through a urethra of a patient (Page 21, lines 18-24; see Fig. 17); and 
an expanding device (reinforcement insert 35) deployable between lateral lobes of a prostate gland via the elongate device and configured to compress at least a portion of the prostate gland of the patient and relieve constriction of the prostatic urethra by spreading the lateral lobes of the prostate gland that define a cross-sectional width of the prostatic urethra (insert 35 is pushed into place within the urethra and the compressed insert expands to push the walls of the urethra and thus the benign prostatic hyperplasia or enlargement of prostate to restore passage of urine, Page 21, lines 22-30), 
wherein the expanding device comprises one or more splayable elements (coils of 35) that define a distal end of the expanding device (see Fig. 17, coils at distal end of 35) and spread the lateral lobes of the prostate gland by expanding in a radially outward direction away from a longitudinal axis of the prostatic urethra after a radial compression force is removed (see Fig. 17, Page 21, lines 22-30).
Regarding claim 4, Companion discloses the system of claim 2 wherein the elongate device is configured to deploy the expanding device while a distal portion of the elongate device is within a urinary bladder of the patient (capable of deploying the insert 25 at the junction of the bladder and urethra, see Fig. 16).  
Regarding claim 5, Companion discloses the system of claim 2 wherein a radial compression force on the splayable elements is provided by a wall defining a lumen of the elongate device (see Fig. 15; Page 21, lines 22-30).  
Regarding claim 6, Companion discloses the system of claim 5 wherein the radial compression force is removed by deploying the expanding device from an opening in a distal portion of the elongate device (insert 35 is deployed from opening of 110 at the distal end, see Fig. 16; Page 21, lines 22-30).  
Regarding claim 7, Companion discloses the system of claim 2 wherein the splayable elements comprise at least two curved arms (petals 36b on the ring 36a of insert 35 are interpreted as “arms”, where the petals are conical shaped and therefore interpreted as “curved”; where there are at least two petals as shown in Fig. 18; the petals are splayable by moving from a closed position as shown in Fig. 4 to an open position as shown in Fig. 18, Page 31, lines 17-25). 
Regarding claim 9, Companion discloses the system of claim 2 wherein the splayable elements are made of stainless steel (Page 12, lines 1-2).  
Regarding claim 10, Companion discloses the system of claim 2 further comprising an anchoring element (pawl 122) configured to anchor in the prostatic urethra by having a shape that resists sliding of the compression device in the proximal direction (pawl 122 extends out of insert 35 and presses against the wall of the urethra and therefore has a shape capable of resisting sliding of the compression device in any direction; Page 32, lines 15-20). 
Regarding claim 14, Companion discloses the system of claim 2, further comprising an imaging modality (fiber optic coupled with video camera, C29:L20-25).  
Regarding claim 15, Companion discloses the system of claim 2 wherein the elongate device comprises an introducing sheath (probe tube 110 is interpreted as an “introducing sheath” by the structure being directly inserted into the body, Page 35, lines 4-6).  
Regarding claim 16, Companion discloses the system of claim 2 wherein the expanding device is configured to be removable from the prostatic urethra (the retrieval probe 110 is for placement and retrieval of the insert 35, see Abstract, Page 35, lines 25-30). 
Regarding claim 18, Companion discloses the system of claim 2 wherein the splayable elements exert force on tissue when expanded in the radially outward direction (Page 21, lines 22-30).

Claims 2, 4-7, 9, 10, 14-18 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Kuhns et al (US7485124) (“Kuhns”). 
Regarding claim 2, Kuhns discloses a system for remodeling prostatic tissue (capable of remodeling prostatic tissue since it is a clip that pierces and holds tissue, see Abstract), comprising: 
a elongate device (shaft 92) configured to access a prostatic urethra by being inserted longitudinally through a urethra of a patient (used with soft tissues of the body is therefore configured for use in a urethra, C7:L19, C7:L31-32); and 
a expanding device (105, see Fig. 10, Figs 19-23) deployable between lateral lobes of a prostate gland via the elongate device and configured to compress a portion of a prostate gland of the patient and relieve constriction of the prostatic urethra by spreading the lateral lobes of the prostate gland that define a cross-sectional width of the prostatic urethra (the fastener 105 is expandable and delivered to soft tissues within the body, C7:L19; the fastener 105 is capable of spreading lateral lobes of the prostate gland by the legs 110, 111 of the fastener 105 extending radially outward from the center, see Fig. 23; where the barbs 107, 108 and the legs 110, 111 have blunted ends, C12:L46-48), 
wherein the expanding device comprises one or more splayable elements (barbs 107, 108, see Fig. 10 and 19-23) that define a distal end of the expanding device and spread the lateral lobes of the prostate gland by expanding in a radially outward direction away from a longitudinal axis of the prostatic urethra after a radial compression force is removed (where the barbs can be rounded or blunted to spread tissue, C12:L47-48; see Fig. 23, C17:L47-50, C12:L38-39), and 
Regarding claim 4, Kuhns discloses the system of claim 2 wherein the elongate device is configured to deploy the expanding device while a distal portion of the elongate device is within a urinary bladder of the patient (the distal portion of shaft 92 is inserted into the body and at the desired site deploys the device 105, C17:L14, C9:L13-15; therefore would be capable of being positioned within a urinary bladder and being deploying the expanding device).  
Regarding claim 5, Kuhns discloses the system of claim 2 wherein a radial compression force on the splayable elements is provided by a wall defining a lumen of the elongate device (elements 107, 108 are held within the sliding elements 60, 70, within the lumen of shaft 92, see Fig. 15 and 19-23; therefore the wall of the lumen provides a compression force retaining the elements 107, 108 within the sliding elements 60, 70).  
Regarding claim 6, Kuhns discloses the system of claim 5 wherein the radial compression force is removed by deploying the expanding device from an opening in a distal portion of the elongate device (the radial compression force is removed once the device 105 is released from opening of the shaft 92 by the sliding members 60, 70, see Fig. 19-23).  
Regarding claim 7, Kuhns discloses the system of claim 2 wherein the splayable elements comprise at least two curved arms (107, 108; see Fig. 10).  
Regarding claim 9, Kuhns discloses the system of claim 2 wherein the splayable elements are made of nickel-titanium alloys (C7:L33-34).  
Regarding claim 10, Kuhns discloses the system of claim 2 wherein further comprising an anchoring element (legs 110, 111) configured to anchor in the prostatic urethra by having a shape that resists sliding of the compression device in the proximal direction (the legs 110, 111 of the fastener 105 extending radially outward from the center, see Fig. 23 have blunted ends (C12:L46-48) and therefore, would be of a shape capable of anchoring the device to resists sliding in any direction).  
Regarding claim 14, Kuhns discloses the system of claim 2, further comprising an imaging modality (imaging systems may be used to image device, C12:L57-60).  
Regarding claim 15, Kuhns discloses the system of claim 2 wherein the elongate device comprises an introducing sheath (shaft 92 is hollow and intended for delivery of the device, see Fig. 23; C9:L44).  
Regarding claim 16, Kuhns discloses the system of claim 2 wherein the expanding device is configured to be removable from the prostatic urethra (the compression device is implanted and is capable of being removed after treatment is complete since it is made of an elastic material that can be force to change states to be removed, C12:L5-9). 
Regarding claim 17, Kuhns discloses the system of claim 2 wherein the anchoring element originates at a proximal portion of the expanding device (when in the straightened or deployed configuration the legs 110, 111 are at a proximal end of the device, see Fig. 23).  
Regarding claim 18, Kuhns discloses the system of claim 2 wherein the splayable elements exert force on tissue when expanded in the radially outward direction (once deployed the barbs 107, 108 are deployed in the radial direction, the barbs 107, 108 engage tissue and therefore apply a force to the tissue to be fixed within the tissue; C17:L33-35, 45-52; C18:L1-2).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 17 is rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Companion.
Regarding claim 17, as Companion shows the system of claim 2 wherein the anchoring element originates at a proximal portion of the expanding device (proximal portion of the expanding device is interpreted as the anchoring element, where the pawl 122 extends from insert 35, see Fig. 19; as paw 122 is not at the distal most end, it is considered to encompass or at least make obvious a location at a proximal portion); Although Companion is not specific for the claim limitation, as Companion shows the pawl extending from insert 35 at a location on the expanding device, the claimed limitation is considered encompassed or alternatively obvious over the teachings of the prior art.

Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Companion.
Regarding claim 8, Companion discloses the system of claim 2 wherein the splayable elements comprise a plurality of curved arms (petals 36b on the ring 36a of insert 35 are interpreted as “arms”, where the petals are conical shaped and therefore interpreted as “curved”; where there are a plurality of petals as shown in Fig. 18). However, Companion is silent regarding at least four curved arms.  
At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have modified the device of Companion to comprise four curved arms for the purpose of acting as a valve (Page 31, lines 20-27 of Companion), since it has been held that mere duplication of essential working parts of a device involve only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Further, Applicant has not disclosed that having four curved provides an advantage, solves any stated problem, or is used for any particular purpose and it appears that the device would perform equally well with either designs as stated in Paragraph [0280] of the instant specification it appears the device may perform the intended function with two or more arms. 
Furthermore, absent a teaching as to criticality that the four curved arms provides a benefit, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975).

Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kuhns.
Regarding claim 8, Kuhns discloses the system of claim 2 wherein the splayable elements comprise two curved arms (107, 108; see Fig. 10). However, Kuhns is silent regarding at least four curved arms.  
At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have modified the device of Kuhns to comprise four curved arms for the purpose of engaging more tissue at the distal end of the device (C17:L33-35 of Kuhns), since it has been held that mere duplication of essential working parts of a device involve only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Further, Applicant has not disclosed that having four curved provides an advantage, solves any stated problem, or is used for any particular purpose and it appears that the device would perform equally well with either designs as stated in Paragraph [0280] of the instant specification it appears the device may perform the intended function with two or more arms. 
Furthermore, absent a teaching as to criticality that the four curved arms provides a benefit, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKAIL A MANNAN whose telephone number is (571)270-1879. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-270-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.A.M/Examiner, Art Unit 3771

                                                                                                                                                                                               /KELLY J BEKKER/Supervisory Patent Examiner, Art Unit 3771